DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
 Claim 11 is objected to because of the following informalities: Claim 11 appears to be in improper format therefore, therefore it is suggested to rewrite claim 11 in standard independent claim format including all of the limitations of claim 1 instead of merely referring to claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Since the scope of the claims clearly directed to a motor however claims 2-11 do not appear to further limit the motor because no additional structure features found in these claims (only selection 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-11 is/are rejected under 35 U.S.C. 102a as being anticipated by Olkawa et al (JP2006246246674).  In an alternative also is/are rejected under 35 U.S.C. 103 as being unpatentable over Olkawa et al in view of Hao et al (US2017 057373).
Olkawa et al discloses the claimed of an electric motor comprising: 
a motor rotor 7; and
 a motor stator 15 comprising:
a stator core 15 comprising a plurality of stator teeth 8 spaced along a circumferential direction of the stator core, wherein any adjacent two stator teeth of the plurality of stator teeth define a stator slot;


    PNG
    media_image1.png
    338
    383
    media_image1.png
    Greyscale


a plurality of coil groups U, V, W  wherein each of the plurality of coil groups comprises:
a plurality of coils 9 wound on a corresponding stator tooth of the plurality of stator teeth; and
an incoming line terminal 2a and an outgoing line terminal 2b both comprising a same number of coil ends; and
 two motor lead groups,
wherein each of the two motor lead groups comprises a plurality of motor leads that connect the coil ends of the plurality of coil groups to a motor control circuit 4,
wherein a number of the plurality of motor leads 10 of each of the two motor lead groups is equal to a number of the plurality of coil groups, and
wherein each of the plurality of motor leads is connected to one incoming line terminal 2a or one outgoing line terminal 2b of one corresponding coil group of the plurality of coil groups U, V, W.
As applied to claims 2-7, and 11, since the scope of the claims directed to a motor structure, and above claims do not appear to contain any further structure features and the motor of the reference discloses every aspect structural elements set forth in these claims (see Figs. 1-4 and 7).
As applied to claim 2, regarding to a torque per volume configuration set forth in this claim seems to be a common used value for motor type (e.g., air conditioning compressor motor).
As applied to claims 3-7 refers to Fig. 1.
As applied to claim 11, refers to Fig. 7.


Alternatively, claims 2-7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olkawa et al in view of Hao et al (US2017 057373).
As applied to claim 2 as best understood the condition requirement set forth in claim 2 can be obtained from the Hao et al reference (see Par. 0023).   Since Hao et al discloses the same type of motor and such torque per volume configuration should have been the same because such value is a common used value for motor type (e.g., air conditioning compressor motor).  Therefore, one of an ordinary skill in the art at the effective filling date of the invention to utilize the known teaching of Hao as noted above regarding the torques per volume without exercising the inventive skill.
Limitations of claims 2-7 are also rejected for the same rationale as set forth in above claim 2.
As applied to claims 9-10, refer to Hao et al par. 0023.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olkawa et al in view of Zhuhai (CN 103795304).
The Olkawa as replied and  advanced above does not teach the feature including the recites  of “wherein the electric motor comprises a first line connection state and a second line connection state, wherein a back electromotive force coefficient of the electric motor is kel, in response to the first line connection state, wherein the back electromotive force coefficient of the electric motor is ke2, in response to the second line connection state, and wherein kel is equal to or greater than 45V/krpmm, and a result of dividing kel by ke2 is equal to or greater than 1.6, and equal to or less than 1.8” (see claim 8).   The Zhuhai discloses substantial above feature (see Figs. 4, 10 for the Kel configurations as well as and the discussion in paragraph 0092).  Therefore, it would have been obvious to one having an  ordinary skill in the art at the effective filling date of the invention to utilize the Zhuhai’s teaching as mention above onto the Olkawa et al invention in order to form a device which satisfied the connection state requirements, since connection state configurations is known and available which can be practiced without exercising the inventive skill in order to ensuring  the maximum operating frequency  of the claimed motor.   
It is also noted that claim 8 does not appear to further limit the claimed motor, since no further structure existed in these claims (only operation frequency as a part of operations /functions which do not add any structure elements to the base claim 1).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/               Primary Examiner, Art Unit 3729                                                                                                                                                                                         mt